Case 14-16765        Doc 56     Filed 11/19/18     Entered 11/19/18 13:05:01          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-16765
         George Rhone

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/02/2014.

         2) The plan was confirmed on 06/27/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/18/2015, 12/08/2017, 12/13/2017.

         5) The case was dismissed on 02/16/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 54.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,515.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-16765       Doc 56         Filed 11/19/18    Entered 11/19/18 13:05:01                Desc         Page 2
                                                    of 3



 Receipts:

        Total paid by or on behalf of the debtor                $14,390.66
        Less amount refunded to debtor                              $29.67

 NET RECEIPTS:                                                                                    $14,360.99


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,681.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $643.45
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,324.45

 Attorney fees paid and disclosed by debtor:                   $319.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim       Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
 BOBBY RHONE                       Priority            0.00           NA              NA            0.00       0.00
 CAPITAL ONE BANK USA              Unsecured      1,457.00       1,475.99        1,475.99        346.24        0.00
 CITY OF CHICAGO DEPT OF FINANCE   Unsecured      1,800.00       2,206.00        2,206.00        517.49        0.00
 EXPRESS CASH MART OF ILLINOIS L   Unsecured         300.00          0.00            0.00           0.00       0.00
 HEIGHTS FINANCE CORPORATION       Secured            15.00         15.00           15.00          15.00       0.02
 HEIGHTS FINANCE CORPORATION       Unsecured            NA       2,395.34        2,395.34        561.90        0.00
 INTERNAL REVENUE SERVICE          Priority          529.00        541.74          541.74        541.74        0.00
 INTERNAL REVENUE SERVICE          Unsecured            NA         152.62          152.62          35.80       0.00
 NCEP LLC                          Unsecured            NA       9,722.97        9,722.97      2,321.53        0.00
 NCEP LLC                          Secured        8,275.00       5,175.00        5,175.00      5,175.00     320.64
 PORTFOLIO RECOVERY ASSOC          Unsecured         908.00        857.60          857.60        201.18        0.00
 JEFFERSON CAPITAL SYSTEMS         Unsecured         172.00           NA              NA            0.00       0.00
 LVNV FUNDING                      Unsecured      3,755.00            NA              NA            0.00       0.00
 AMERICAN WEB LOAN                 Unsecured         400.00           NA              NA            0.00       0.00
 ASSET ACCEPTANCE                  Unsecured         120.00           NA              NA            0.00       0.00
 AT&T                              Unsecured         619.00           NA              NA            0.00       0.00
 CREDITORS COLLECTION              Unsecured      1,126.00            NA              NA            0.00       0.00
 CHASE                             Unsecured         381.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-16765        Doc 56      Filed 11/19/18     Entered 11/19/18 13:05:01             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $5,175.00          $5,175.00           $320.64
       All Other Secured                                     $15.00             $15.00             $0.02
 TOTAL SECURED:                                           $5,190.00          $5,190.00           $320.66

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                  $541.74            $541.74              $0.00
 TOTAL PRIORITY:                                            $541.74            $541.74              $0.00

 GENERAL UNSECURED PAYMENTS:                             $16,810.52          $3,984.14              $0.00


 Disbursements:

         Expenses of Administration                             $4,324.45
         Disbursements to Creditors                            $10,036.54

 TOTAL DISBURSEMENTS :                                                                     $14,360.99


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/13/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
